                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                     )
                                           )
ANDREW T. MORRIS                           )
KATHERINE A. MORRIS                        )                  Case No.        20-41149-659
                                           )
            Debtors.                       )                  Chapter 7
__________________________________________)
                                           )
ANDREW T. MORRIS,                          )
                                           )
            Plaintiff,                     )
                                           )                  Adversary No. 20-04024-659
      vs.                                  )
                                           )
UNITED STATES OF AMERICA, on behalf of the )
UNITED STATES DEPARTMENT OF                )
EDUCATION                                  )
                                           )
            Defendant.                     )
__________________________________________)

              ANSWER OF THE UNITED STATES OF AMERICA, ON BEHALF OF THE
               UNITED STATES DEPARTMENT OF EDUCATION, TO PLAINTIFF’S
                                     COMPLAINT

         COMES NOW the United States of America, on behalf of its agency, the United States

Department of Education, (hereinafter, the “Department of Education”), by and through its

attorneys, Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and

Joshua M. Jones, Assistant United States Attorney for said District, and for its Answer to Plaintiff’s

Complaint (Doc. 3), states as follows:

         1.      The Department of Education admits the allegations contained in Paragraph 1 of

Plaintiff’s Complaint.

         2.      The Department of Education admits that on March 2, 2020, Plaintiff filed a

voluntary petition under Chapter 7 of the Bankruptcy Code with his spouse.


                                                  1
       3.      The Department of Education admits Plaintiff listed an unsecured student loan debt

owing to Federal Loan Servicing in his Schedule F.

       4.      The Department of Education denies the allegations contained in Paragraph 4 of

Plaintiff’s Complaint.

       5.      The Department of Education denies the allegations contained in Paragraph 5 of

Plaintiff’s Complaint. By way of further answer, the Department of Education states that it holds

the note on Direct Stafford Loans owing by Plaintiff, and that as of May 20, 2020, the balance due

on the loans (including interest and principal) is $220,812.18.

       6.      The Department of Education is without sufficient knowledge to either admit or

deny the allegations contained in Paragraph 6 of Plaintiff’s Complaint, and therefore denies the

same until proven.

       7.      The Department of Education is without sufficient knowledge to either admit or

deny the allegations contained in Paragraph 7 of Plaintiff’s Complaint, and therefore denies the

same until proven.

       8.      The Department of Education denies the allegations contained in Paragraph 8 of

Plaintiff’s Complaint.

                                    AFFIRMATIVE DEFENSES

       9.      Plaintiff’s debt does not meet the undue hardship criteria pursuant to 11 U.S.C. §

523(a)(8).

       10.     Debtor has failed to exhaust all of his administrative remedies.

       11.     Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which relief

may be granted. See Fed. R. Civ. P. 12(b)(6); Fed. R. Bankr. P. 7012(b).




                                                 2
       WHEREFORE, having fully Answered, the Department of Education respectfully requests

that the Court dismiss Plaintiff’s Complaint with prejudice with costs to Plaintiff; declare the

indebtedness which is the subject of Plaintiff’s Complaint as a non-dischargeable debt pursuant to

11 U.S.C. § 523(a)(8); and/or award the Department of Education such other relief as the Court

deems just and proper.



                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             United States Attorney


                                             /s/ Joshua M. Jones
                                             JOSHUA M. JONES #61988 MO
                                             Assistant United States Attorney
                                             Thomas F. Eagleton U.S. Courthouse
                                             111 South Tenth Street, 20th Floor
                                             St. Louis, Missouri 63102
                                             (314) 539-2310
                                             (314) 539-2287 fax
                                             joshua.m.jones@usdoj.gov




                                                3
                                          Certificate of Service

        I certify that a true and correct copy of the foregoing document was filed electronically on
June 4, 2020, with the United States Bankruptcy Court, and has been served on the parties in
interest via email by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice
List.




                                                             /s/ Joshua M. Jones
                                                             Assistant United States Attorney




                                                 4
